DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the preliminary amendment received December 23, 2020. Claims 1-7 are canceled. Claims 8-18 are newly added. Claims 8-18 are pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 is being considered by the examiner.
Drawings
The drawings were received on December 23, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furuyama (US Patent 10,541,234, hereinafter referred to as “Furuyama”). Furuyama anticipates claims:
8. An optical component (see figures 11 and 12) comprising: 
an optical element (optical semiconductor element 1 is interpreted as the optical element) mounted on a substrate (the drive IC 2 is interpreted as the substrate), the optical element comprising a light incidence/emission device (active portion 101 of element 1) on a side surface (the top surface, as seen in figure 12) perpendicular to a plane (the right end face of drive IC 2 is interpreted as the plane) of the substrate; 
an optical coupler (optical coupling member 10 is interpreted as the optical coupler) mounted on the substrate, the optical coupler comprising a guide (the interior of member 10 is interpreted as the guide) extending in a direction parallel to the plane of the substrate so as to fix an optical fiber (12, 13); and 
a mold resin layer (resin 6 is interpreted as the mold resin layer) on the substrate and covering the optical element (see figure 12), wherein the mold resin layer exposes a side surface (the top surface of 10 is interpreted as the side surface of the coupler) of the optical coupler at a first end of the guide (at a top end of 10), and wherein a second end of the guide faces the light incidence/emission device of the optical element (the bottom portion of the guide near exposed fiber end 12 is interpreted as the second end of the guide).
9. The optical component according to claim 8, wherein: the optical element comprises a plurality of light incidence/emission devices; and a plurality of optical couplers is provided, wherein each of the plurality of light incidence/emission devices corresponds to a respective one of the plurality of optical couplers (see Furuyama claim 4 that states the elements are part of an array).
10. The optical component according to claim 8, further comprising: a concave structure (rubber boot 15 is interpreted as a concave structure) at a location on the substrate (see figure 
11. The optical component according to claim 8, comprising a refractive index matching resin (transparent adhesive is interpreted as the index matching resin, see column 14, lines 65-67) disposed filling a space between the second end of the guide and the light incidence/emission device of the optical element (see figure 12).
12. The optical component according to claim 8, wherein: the optical coupler comprises a plurality of guides; the optical element comprises a plurality of light incidence/emission devices; and the plurality of light incidence/emission devices is disposed to have a one-to-one correspondence with the plurality of guides (see Furuyama claim 4 that states the elements are part of an array, therefore there are plural devices and guides in a one-to-one correspondence).
13. The optical component according to claim 8, wherein the optical coupler comprises a lens disposed on an axis of the guide (convex mirror 1003 is interpreted as a lens, see figure 12 which illustrates it as a lens).
14. The optical component according to claim 8, wherein the guide of the optical coupler comprises a small diameter portion on the second end side and a large diameter portion on the first end side, the large diameter portion having a larger diameter than the small diameter portion, and the optical component further comprises an optical fiber extending from the small diameter portion to the large diameter portion (see figure 11).
Allowable Subject Matter
Claims 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “cutting the optical coupler and the substrate along a cutting line perpendicular to an extension direction of the guide thereby dividing the optical coupler into a first optical coupler and a second optical coupler” (claim 15). The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874